Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 1 of 17 PageID 76




              UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF FLORIDA
                    ORLANDO DIVISION
____________________________________
 SASHA ADAMSON,

     Plaintiff,                                       Civil Action No.:
                                                      6:21-cv-01434-GAP-LRH
v.

CREDIT CONTROL SERVICES, INC.
D/B/A CREDIT COLLECTION
SERVICES,

     Defendant.


   ANSWER WITH AFFIRMATIVE DEFENSES TO PLAINTIFF’S
 COMPLAINT BY DEFENDANT CREDIT CONTROL SERVICES, INC.

       AND NOW comes Defendant Credit Control Services, Inc., d/b/a Credit

Collection Services (“CCS”), by and through its undersigned counsel, Gordon Rees

Scully Mansukhani, LLP, and hereby answers the Complaint brought by Plaintiff

Sasha Adamson ("Plaintiff"). In support thereof, CCS avers as follows:

                  ANSWER TO JURISDICTION AND VENUE

       1.     Denied. CCS denies the allegations in this paragraph as they state

conclusions of law to which no response is required. To the extent a response is

required, denied.

       2.     Denied. CCS denies the allegations in this paragraph as they state

conclusions of law to which no response is required. To the extent a response is

required, denied.
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 2 of 17 PageID 77




      3.     Denied. CCS lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph and, therefore, denies the

allegations in this paragraph.

      4.     Denied. CCS denies the allegations in this paragraph as they state

conclusions of law to which no response is required. To the extent a response is

required, denied.

                              ANSWER TO PARTIES

      5.     Admitted in part and denied in part. CCS admits that Plaintiff is a natural

person and a citizen, but lacks knowledge and information sufficient to form a belief as to

whether Plaintiff was a resident of Brevard County, Florida, at all times relevant to this

action and therefore denies same.

      6.     Admitted in part and denied in part. CCS admits that it is a Delaware

Corporation and maintains a place of business in Norwood, MA. Unless otherwise

admitted, the allegations in this paragraph are denied.

                  ANSWER TO DEMAND FOR JURY TRIAL

      7.     Admitted in part and denied in part. CCS admits that Plaintiff seeks a

jury trial regarding the claims advanced against CCS in the Complaint. CCS denies

that Plaintiff is entitled to a trial by jury in the absence of any viable claims. Unless

otherwise admitted, the allegations in this paragraph are denied.

                    ANSWER TO FACTUAL ALLEGATIONS

      8.     Admitted in part and denied in part. CCS admits that it attempted to

collect an account from Plaintiff with a due and owing balance of $908.66.
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 3 of 17 PageID 78




Whether the debt is a “consumer” debt is a conclusion of law to which no response

is required. To the extent a response is required, denied.

      9.    Admitted in part and denied in part. CCS admits that Plaintiff incurred

a monetary obligation to Quest Diagnostics Incorporated (“Quest”). CCS lacks

sufficient knowledge or information to form a belief as to the remaining allegations

of this paragraph and therefore denies the same.

      10.   Denied. CCS lacks sufficient knowledge or information to form a belief

as to the allegations of this paragraph and therefore denies the same.

      11.   Admitted in part and denied in part. CCS admits is it a business entity.

CCS objects to the term “soliciting consumer debts” as vague and ambiguous. As

such, CCS denies the remaining allegations in this paragraph.

      12.   Admitted in part and denied in part. CCS admits that, at times, it

engages in the practice of collecting consumer debts owed to others. Unless

otherwise admitted, the allegations in this paragraph are denied.

      13.   Admitted in part and denied in part. CCS admits that, at times, it

engages in the practice of collecting debts owed to others. CCS objects to the term

“regularly” as vague and ambiguous. Unless otherwise admitted, the allegations in

this paragraph are denied.

      14.   Admitted.

      15.   Admitted.

      16.   Admitted.

      17.   Admitted.
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 4 of 17 PageID 79




      18.    Denied. CCS denies the allegations in this paragraph as they state

conclusions of law to which no response is required. To the extent a response is

required, denied.

      19.    Denied. CCS denies the allegations in this paragraph as they state

conclusions of law to which no response is required. To the extent a response is

required, denied.

      20.    Admitted in part and denied in part. CCS admits that it used the

services of a letter vendor whose compliance, data security and privacy practices

meet or exceed industry standards for the ministerial tasks of importing electronic

data from CCS into a letter template, printing and mailing letters, including those

it sent to Plaintiff. CCS objects to the use of the term “transmitted” and “personal

information” as vague and ambiguous. CCS denies the remaining allegations of this

paragraph.

      21.    Admitted in part and denied in part. CCS admits that it used the

services of a letter vendor for the ministerial tasks of importing electronic data

from CCS into a letter template, printing and mailing letters, including those it sent

to Plaintiff. CCS objects to the use of the term “transmitted,” “personal

information” and “information regarding the Subject Service” as vague and

ambiguous. Further responding, CCS transmitted information to its letter vendor

as required to allow the vendor to print and mail letters to Plaintiff. Unless

otherwise admitted, CCS denies the remaining allegations of this paragraph.
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 5 of 17 PageID 80




      22.      Denied. The allegations of this paragraph are nonsensical to the

extent Plaintiff alleges that the “Third-Party … complied Plaintiff’s personal

information.” CCS affirmatively states that it used the services of a letter vendor

for the ministerial tasks of importing electronic data from CCS into a letter

template, printing and mailing letters to Plaintiff and that CCS attempted to collect

Plaintiff’s delinquent obligation to Quest.

      23.    Denied. The information that CCS provided to its letter vendor was

not reviewed by any human; rather, it was transmitted from computer server to

computer server as needed to print and mail letters to Plaintiff. As such, the

allegation that Plaintiff’s reputation was affected in any way by CCS is plainly

ridiculous, particularly as Plaintiff published her private and confidential

information to the public by filing an unredacted copy of the Collection Letter with

this action. See Ex. A to Plaintiff’s Complaint.

      24.    Denied. CCS denies that the incidental and ministerial transfer of

electronic information to a “back office” vendor is a communication in connection

with the collection of a debt. See FTC Staff Commentary, Statements of General

Policy or Interpretation Staff Commentary On the Fair Debt Collection Practices

Act, 53 FR 50097, 50104 (Dec. 13 1988); see also White v. Goodman, 200 F.3d

1016, 1019 (7th Cir. 2000) (“The Fair Debt Collection Practices Act is not aimed at

… companies that perform ministerial duties for debt collectors, such as stuffing

and printing the debt collector’s letters”). CCS denies that Section 1692c(b) of the

FDCPA precludes communications “with respect to” or “regarding” a debt, just
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 6 of 17 PageID 81




communications “in connection with the collection of any debt” and denies that

the transfer of electronic data to a medium, i.e., a letter vendor, is a

“communication in connection with the collection of a debt” prohibited by Section

1692c(b) of the FDCPA.

      25.   Denied. CCS denies that the incidental and ministerial transfer of

electronic information to a “back office” vendor is a communication in connection

with the collection of a debt. See FTC Staff Commentary, Statements of General

Policy or Interpretation Staff Commentary On the Fair Debt Collection Practices

Act, 53 FR 50097, 50104 (Dec. 13 1988); see also White v. Goodman, 200 F.3d

1016, 1019 (7th Cir. 2000) (“The Fair Debt Collection Practices Act is not aimed at

… companies that perform ministerial duties for debt collectors, such as stuffing

and printing the debt collector’s letters”). CCS denies that Section 1692c(b) of the

FDCPA precludes communications “with respect to” or “regarding” a debt, just

communications “in connection with the collection of any debt” and denies that

the transfer of electronic data to a medium, i.e., a letter vendor, is a

“communication in connection with the collection of a debt” prohibited by Section

1692c(b) of the FDCPA.

      26.   Admitted in part and denied in part. CCS admits that it sent a letter

dated February 4, 2021 to Plaintiff (the “Collection Letter”), the contents of which

speak for itself. See Ex. A to Plaintiff’s Complaint. Unless otherwise admitted the

allegations in this paragraph are denied.
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 7 of 17 PageID 82




      27.   Admitted. CCS admits that Plaintiff attached an unredacted copy of

the Collection Letter, thus publicizing her file number, PIN number, account

number and the fact that she had medical testing processed by Quest to the public

at large, as Exhibit A to her Complaint.

      28.   Admitted in part and denied in part. CCS admits that Plaintiff cites to

a portion of the Eleventh Circuit’s Hunstein decision. The remaining allegations of

this paragraph call for a conclusion of law and are denied as such. CCS refers all

questions of law to the Court.

      29.   Admitted in part and denied in part. CCS admits that the Collection

Letter includes a Quick Response (“QR”) code but denies all remaining allegations

in this paragraph.

      30.   Denied. CCS denies that it violated the FDCPA or FCCPA. Further

responding, CCS is not aware of any Defendant named “DC” and therefore denies

any allegations concerning that entity.

      31.   Denied. CCS denies the allegations of this paragraph and specifically

denies that it violated 15 U.S.C. § 1692c(b) of the FDCPA.

      32.   Denied. CCS denies the allegations of this paragraph and specifically

denies that it violated 15 U.S.C. § 1692c(b) of the FDCPA.

                       ANSWER TO COUNT I
              ALLEGED VIOLATION OF 15 U.S.C. § 1692c(b)

      33.   No response is required to this paragraph as Plaintiff is merely

incorporating her allegations from prior paragraphs by reference. To the extent
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 8 of 17 PageID 83




that a response is deemed necessary, CCS incorporates its responses to Paragraphs

1 through 32 as though fully set forth herein at length.

      34.    Admitted in part and denied in part. CCS admits that Plaintiff quotes

a portion of the FDCPA, adding emphasis thereto. Unless otherwise admitted, CCS

denies the allegations in this paragraph.

      35.    Admitted in part and denied in part. CCS admits that Plaintiff cites to

a portion of the Eleventh Circuit’s Hunstein decision. CCS denies the remaining

allegations of this paragraph as calling for a conclusion of law.CCS refers all

questions of law to the Court.

      36.    CCS denies the allegations in Plaintiff's "WHEREFORE" clause.

Specifically, CCS denies that Plaintiff's prayer for relief is appropriate in the

absence of any viable claims.

                      ANSWER TO COUNT II
            ALLEGED VIOLATION OF FLA. STAT. § 559.72(5)

      37.    No response is required to this paragraph as Plaintiff is merely

incorporating her allegations from prior paragraphs by reference. To the extent

that a response is deemed necessary, CCS incorporates its responses to Paragraphs

1 through 36 as though fully set forth herein at length.

      38.    Admitted in part and denied in part. CCS admits that Plaintiff quotes

a portion of the FCCPA, adding emphasis thereto. Unless otherwise admitted, CCS

denies the allegations in this paragraph.
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 9 of 17 PageID 84




      39.     Denied. CCS denies the allegations in this paragraph. Further

responding, Plaintiff’s allegation that CCS’ acts or omissions affected Plaintiff’s

reputation is ridiculous, particularly where Plaintiff has published her private and

confidential information to the public by filing an unredacted copy of the

Collection Letter with this action.

      40.    CCS denies the allegations in Plaintiff's "WHEREFORE" clause.

Specifically, CCS denies that Plaintiff's prayer for relief is appropriate in the

absence of any viable claims.

                           AFFIRMATIVE DEFENSES

                       FIRST AFFIRMATIVE DEFENSE

      Plaintiff has failed to state a claim upon which relief may be granted. CCS

neither violated the FDCPA nor the FCCPA in the course of its collection efforts to

collect Plaintiff’s valid and delinquent debt obligation owed to Quest Diagnostics

Incorporated, nor did it improperly communicate with a third party in connection

with the collection of a debt. Therefore, Plaintiff’s claims should be dismissed or

withdrawn.

                      SECOND AFFIRMATIVE DEFENSE

      At all times relevant hereto, CCS acted in good faith and with good cause and

has not violated any rights which may be secured to Plaintiff under any federal,

state, city, or local laws, rules, regulations, codes, or guidelines.

                       THIRD AFFIRMATIVE DEFENSE

      CCS at all times complied with the Health Insurance Portability and
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 10 of 17 PageID 85




Accountability Act and Health and Human Services HIPAA Privacy Regulations

implemented thereunder. CCS did not invade Plaintiff’s privacy, as any ministerial

transfer of electronic data to its vendor complied with the privacy standards

established by the federal government.

                    FOURTH AFFIRMATIVE DEFENSE

      The secure electronic transmission of data to CCS’ agent, a letter vendor,

does not violate the FDCPA as it is not a communication in connection with the

collection of a debt. Therefore, CCS did not violate Section 1692c(b) of the FDCPA.

See FTC Staff Commentary, Statements of General Policy or Interpretation Staff

Commentary On the Fair Debt Collection Practices Act, 53 FR 50097, 50104, 1988

WL 269068 (F.R.) (Dec. 13 1988) (“A debt collector may contact an employee of a

telephone or telegraph company in order to contact the consumer, without

violating the prohibition on communication to third parties, if the only information

given is that necessary to enable the collector to transmit the message to, or make

the contact with, the consumer”); White v. Goodman, 200 F.3d 1016, 1019 (7th Cir.

2000) (“The Fair Debt Collection Practices Act is not aimed at … companies that

perform ministerial duties for debt collectors, such as stuffing and printing the

debt collector’s letters”); see also CFPB Regulation F, 85 Fed. Reg. 76734-01, 2020

WL 7014904 (F.R.) (Nov. 30, 2020) (“the Bureau understands that debt collectors

can reduce the number of calls needed to establish an [right party contact] by

purchasing higher-quality contact information from data vendors”); 86 Fed. Reg.

5766-01 n.446, 2021 WL 155534 (Jan. 19, 2021) (recognizing, with approval, that
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 11 of 17 PageID 86




“over 85 percent of debt collectors surveyed by the Bureau reported using letter

vendors”).

                      FIFTH AFFIRMATIVE DEFENSE

      The secure transmission of data from computer server to computer server

does not violate the FDCPA, as there is no human review or intervention or

disseminated to the public. Therefore, there is no qualitative basis for “invasion of

privacy” claims.

                      SIXTH AFFIRMATIVE DEFENSE

      The plain text of the FDCPA contemplates the use of third-party vendors.

Congress specifically approved of the use of vendors and the electronic transfer of

information to vendors as conduct that did not violate the FDCPA. While a debt

collector is prohibited from communication with third parties in connection with

the collection of any debt, a debt collector is not prohibited from communicating

with a third party “with respect to” or “regarding” a debt. Congress approved the

transfer of data to vendors in the body of the FDCPA. See 15 U.S.C. §§ 1692b(5),

1692f(5) & 1692f(8), permitting the use of telegrams. To argue a distinction

between the transfer of data to a telegram company versus the same transfer of

data to a letter vendor is disingenuous. Therefore, the argument that a debt

collector runs afoul of the FDCPA in connection with a communication “with

respect to” or “regarding” a debt (i.e., the transfer of data to a letter vendor), as

opposed to a communication in connection with the collection of a debt to a third
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 12 of 17 PageID 87




party (i.e., family members, employers, friends or neighbors) lacks any basis on

law or fact.

                     SEVENTH AFFIRMATIVE DEFENSE

      The secure electronic computer server to computer server transmission of

electronic information does not interfere with or impinge on consumer protections

and therefore is protected under the First Amendment.

                      EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint does not allege facts sufficient to rise to the level of

conduct required to recover statutory damages under the FDCPA or FCCPA, thus

all requests for statutory damages thereunder are improper.

                       NINTH AFFIRMATIVE DEFENSE

      Plaintiff has failed to show any violation of the FDCPA or FCCPA, and,

therefore, is not entitled to attorney’s fees or costs.

                       TENTH AFFIRMATIVE DEFENSE

      Plaintiff is not entitled to recover any damages, or any recovery awarded

should be reduced by the amount of damages that reasonably could have been

avoided, because Plaintiff failed to take reasonable steps to mitigate the damages

with respect to the matters alleged in the Complaint.

                    ELEVENTH AFFIRMATIVE DEFENSE

      The conduct of CCS at all times complied with all applicable statutes,

regulations and laws; accordingly, the complaint and each purported cause of

action alleged therein against CCS is barred.
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 13 of 17 PageID 88




                   TWELFTH AFFIRMATIVE DEFENSE

      In the event that Plaintiff is able to adequately plead an individual claim

under the FDCPA, her individual entitlement to statutory damages is capped at

$1,000 per action, not per defendant or per violation. See Dunn v. Advanced

Credit Recovery Inc., 2012 U.S. Dist. LEXIS 27205 (S.D.N.Y. Mar. 1, 2012); Healy

v. Midpoint Resolution Group, LLC, No. 09 Civ. 117S, 2010 U.S. Dist. LEXIS

21865, 2010 WL 890996, at *3 (W.D.N.Y. Mar. 10, 2010); Dowling v. Kucker

Kraus & Bruh, LLP, 2005 U.S. Dist. LEXIS 11000 (S.D.N.Y. 2005); Sibersky v.

Borah, Goldstein, Altschuler & Schwartz, P.C., 242 F. Supp. 2d 273, 277 (S.D.N.Y.

2002); Wiener v. Bloomfield, 901 F. Supp. 771, 778 (S.D.N.Y. 1995); Teng v.

Metropolitan Retail Recovery, 851 F. Supp. 61, 69 (E.D.N.Y. 1994); Donahue v.

NFS, Inc., 781 F. Supp. 188, 191 (W.D.N.Y. 1991).

                 THIRTEENTH AFFIRMATIVE DEFENSE

      CCS denies that Plaintiff is entitled to or should recover statutory damages

in any amount. See Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559

U.S. 573 (2010); Jerman v. Carlisle, No. 1:06 CV 1397, 2011 U.S. Dist. LEXIS 40771

(N.D. Ohio Apr. 13, 2011).

                FOURTEENTH AFFIRMATIVE DEFENSE

      CCS asserts that an award of statutory damages in the absence of actual

damages would exceed the limits of Constitutional due process. See, e.g., State

Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408 (2003); BMW of N. Am. v.

Gore, 517 U.S. 559 (1996).
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 14 of 17 PageID 89




                  FIFTEENTH AFFIRMATIVE DEFENSE

      CCS asserts that the conduct of which Plaintiff complains is expressly

authorized by the FDCPA. The FDCPA’s authorization of the use of telegrams

encompasses the use of print-and-mail vendors.

                  SIXTEENTH AFFIRMATIVE DEFENSE

      CCS specially denies that its print-and-mail vendor is a “third party” within

the scope of 15 U.S.C. § 1692c(b). The special and confidential relationship between

CCS and its letter vendor makes the letter vendor CCS’ agent and not a third party.

                SEVENTEENTH AFFIRMATIVE DEFENSE

      CCS asserts that its conduct was authorized by Regulation F, 85 Fed. Reg.

76734, 86 Fed. Reg. 5766. Congress granted to the Consumer Financial Protection

Bureau the power to promulgate rules implementing the FDCPA. See 15 U.S.C. §

1692l(b)(6). Therefore, the Regulation is entitled to deference pursuant to Chevron

U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984). See

also 12 U.S.C. § 5512(b)(4)(B).

                 EIGHTEENTH AFFIRMATIVE DEFENSE

      To the extent that 15 U.S.C. § 1692c(b) does not permit debt collectors to

use print-and-mail vendors, that prior restraint on speech serves no legitimate or

compelling governmental interest; therefore, the prohibition violates the First

Amendment, U.S. Const. Amend. I.
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 15 of 17 PageID 90




                  NINETEENTH AFFIRMATIVE DEFENSE

      If the FDCPA permits a debt collector to use Western Union to transmit

correspondence to a consumer but not to use a print-and-mail vendor to perform

the same service, then 15 U.S.C. § 1692c(b) is void for vagueness in violation of the

Fifth Amendment, U.S. Const. amend. V.

                   TWENTIETH AFFIRMATIVE DEFENSE

      CCS asserts that “for a communication to be in connection with the

collection of a debt, an animating purpose of the communication must be to induce

payment by the debtor.” Gruden v. Leikin Ingber & Winters PC, 643 F.3d 169, 173

(6th Cir. 2011); see also Gburek v. Litton Loan Serv. LP, 614 F.3d 380, 385 (7th

Cir. 2010). The animating purpose of communicating with a print-and-mail vendor

is not to induce payment nor is it to embarrass or harass the consumer; rather, it

is to secure the ministerial services of printing, folding, stuffing, sealing, metering

and mailing.

                 TWENTY-FIRST AFFIRMATIVE DEFENSE

      Plaintiff has suffered no concrete harm such that she lacks Article III

standing to pursue these claims.

               TWENTY-SECOND AFFIRMATIVE DEFENSE

      CCS reserves the right to raise any other Affirmative Defenses not previously

asserted in this Answer as they may arise through further investigation or

discovery.
Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 16 of 17 PageID 91




      WHEREFORE, Defendant Credit Control Services, Inc., d/b/a Credit

Collection Services, prays that this Answer be deemed good and sufficient and that

claims against CCS be dismissed with prejudice; that judgment be granted in favor

of CCS and that the relief requested by Plaintiff be denied and that all costs be taxed

to Plaintiff. CCS respectfully requests that the Court award the requested relief as

well as such other and further relief as may the Court may deem just and equitable.

      Dated: September 7, 2021          Respectfully submitted,

                                        GORDON REES SCULLY
                                        MANSUKHANI, LLP

                                        By: /s/Chantel C. Wonder
                                        Chantel Wonder, Esquire
                                        Florida Bar No.: 0087601
                                        GORDON REES SCULLY
                                        MANSUKHANI
                                        Miami Tower
                                        100 SE Second Street, Suite 3900
                                        Miami, FL 33131
                                        D: 813-523-4945
                                        cwonder@grsm.com
                                        Attorneys for Defendant, Credit Control
                                        Services, Inc., d/b/a Credit Collection
                                        Services
                  Case 6:21-cv-01434-GAP-LRH Document 4 Filed 09/07/21 Page 17 of 17 PageID 92




                                           CERTIFICATE OF SERVICE

                        I hereby certify that on September 7, 2021, the foregoing document was

                  filed with the Clerk of the Court and served in accordance with the Federal Rules

                  of Civil Procedure and/or the District’s Local Rules, and/or the District’s Rules

                  on Electronic Service, upon the following parties and participants:

                                                   Jibrael S. Hindi
                                                   Thomas J. Patti
                                              JIBRAEL S. HINDI, ESQ.
                                              THOMAS J. PATTI, ESQ.
                                          The Law Offices of Jibrael S. Hindi
                                            110 SE 6th Street, Suite 1744
                                             Fort Lauderdale, FL 33301
                                               jibrael@jibraellaw.com
                                                 tom@jibraellaw.com
                                                Attorneys for Plaintiff


                                                        By: /s/Chantel C. Wonder
                                                        Chantel Wonder, Esquire
                                                        Florida Bar No.: 0087601
                                                        GORDON REES SCULLY
                                                        MANSUKHANI
                                                        Miami Tower
                                                        100 SE Second Street, Suite 3900
                                                        Miami, FL 33131
                                                        D: 813-523-4945
                                                        cwonder@grsm.com
                                                        Attorneys for Defendant, Credit Control
                                                        Services, Inc., d/b/a Credit Collection
                                                        Services




1246922/61070200v.2
